Morehouse, Justice.
The electors of the town having at a meeting subsequent to the commencement of these suits, reversed their former vote and determined that the board of excise should grant licenses, and the act of 1845 having been repealed, public policy does not require that they should be further prosecuted. The Defendants undoubtedly were influential in effecting this change in public sentiment, and in the law, and I think it a judicious exercise of the discretion of the court to grant these motions.